Citation Nr: 1617456	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-26 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 
 
2.  Entitlement to service connection for right hip disability, to include as secondary to a service-connected disability. 
 
3.  Entitlement to service connection for low back disability, to include as secondary to a service-connected disability. 
 
4.  Entitlement to service connection for right ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in December 2007 (right hip, right knee, low back) and March 2009 (right ankle). 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The Board remanded the claims in February 2011 and August 2014 for further development and consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.  

The Board notes that both the 2011 and 2014 VA examiners found no right knee disability.  The latest VA treatment records in the file are dated in September 2014.  As these records could reflect a current diagnosed knee disability, such records should be requested.  As these records may also be relevant to his claims for the right hip, low back and right ankle disabilities, remand of these issues is also warranted.

In addition, the Board finds that an additional examination and addendum opinion are needed.  The 2014 VA examiner noted that he was unable to find evidence of significant right knee injury in service.  While it appears the examiner's statement was suggesting the injuries in service were not significant, such statement can also suggest that all of the in-service knee complaints were not considered.  The service treatment records show multiple complaints and treatment pertaining to the right knee.  A January 1983 clinical treatment note showed an assessment of right knee plica synovium.  He was given a temporary profile for right knee strain.  A February 1983 medical report recorded an impression of possible right medial meniscal tear and moderate effusion.  In March 1983 the Veteran was diagnosed with right knee chondromalacia.  A December 1983 emergency treatment note recorded complaints of right knee pain with negative x-rays and an assessment of possible knee strain.  In July 1991 he was seen for right knee pain that persisted for over a week following trauma three weeks earlier.  The assessment was possible right knee effusion.  In May 1995 the Veteran was seen for complaints of chronic right knee pain for years with flare-ups in symptoms during activity.  

Moreover, the 2014 VA examiner noted there was no evidence to support chronicity of problems since discharge almost 20 years ago.  However, just a few months after service the Veteran was noted to have right knee strain on October 1995 VA examination and was noted to have instability and right knee chondromalacia on May 2006 VA examination, 11 years after discharge.  A VA treatment note dated in May 2007 recorded complaints of increasing right knee pain.  Osteoarthritis of the right knee was diagnosed.  May 2007 right knee imaging studies revealed very early arthritic change with a little bit of joint narrowing.  In June 2007, the Veteran underwent a VA magnetic resonance imaging (MRI) of the right knee which was normal.  Treatment notes in 2007 recorded a finding of periarticular soft tissue strain at the knees.  

Further, the VA examiner stated that the Veteran had a normal right foot examination and his foot residuals were "not sufficient to cause any significant gait abnormality to cause compensatory secondary pathology of the right knee, right hip, lumbar, or right ankle disabilities.  However, it is unclear how the Veteran could have a normal right foot examination when he is status post open reduction with internal fixation and fusion of the right great toe.  Additionally, evidence of record does reflect gait disturbance at times.  In this regard, a September 2000 VA examination noted the Veteran limped on the right and an April 2011 VA examination noted the Veteran had an antalgic gait.  Finally, the VA examiner noted the Veteran had no back injury in service.  However, service treatment records reflect the Veteran was seen for a back injury in April 1980 when he fell and struck his back on the floor.  Thus, the Board finds that additional opinions are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated after September 2014.

2.  Schedule the Veteran for a VA knee examination to determine whether the Veteran suffers from a current right knee disability and to obtain addendum opinions on the right knee, right hip, low back and right ankle claims.   The claims file must be reviewed by the examiner.  If additional hip, back or ankle examinations are deemed necessary to respond to the questions presented, such should be scheduled.  Following review of the claims file, the examiner should respond to the following questions:

a) Please provide a diagnosis for any right knee disability identified on examination.  If arthritis is not shown, the examiner should address the diagnosis of arthritis noted in May 2007 and indicate whether such was a misdiagnosis at that time.

b) For any right knee disability identified, to include diagnoses in of right knee strain and chondromalacia noted in 2006 and 2007, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that right knee disability arose in service, is a continuation of the right knee injuries and complaints treated in service, or is otherwise related to service.  A rationale for all opinions expressed should be provided.

c) Concerning the low back disability, please provide an addendum opinion as to whether at least as likely as not that the current low back disability arose in service or is otherwise related to service, to include the back injury noted in April 1980 wherein the Veteran fell and struck his back on the floor.  A rationale for all opinions expressed should be provided.

d) Please provide an opinion as to whether it is at least as likely as not that the right knee, right hip, right ankle and low back disabilities were caused by a gait disturbance related to the service-connected right foot disability.  A rationale for all opinions expressed should be provided.

e) If not caused by the service connected right foot disability, please provide an opinion as to whether it is at least as likely as not that the right knee, right ankle, right hip and low back disabilities diagnosed during the pendency of this appeal were permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by a gait disturbance related to the service-connected right foot disability.  A rationale for all opinions expressed should be provided.

f) If the examiner concludes that a right knee, right ankle, right hip, and/or low back disability was permanently worsened beyond normal progression    by the service-connected right foot disability, the examiner should attempt to quantify the degree of worsening of the condition(s) that is attributable to   the right foot disability.  A rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


